UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7795



PATRICIA ANN WILLIAMS,

                                           Petitioner - Appellant,

          versus


WARDEN, WOMEN’S CORRECTIONAL INSTITUTION;
CHARLES M. CONDON, Attorney General of the
State of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Patrick Michael Duffy, District Judge.
(CA-00-3163-3-23)


Submitted:   February 8, 2001          Decided:     February 15, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patricia Ann Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patricia Ann Williams seeks to appeal the district court’s

order denying relief on her petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).    We have reviewed the record and the

district court’s opinion accepting the recommendation of the mag-

istrate judge and find no reversible error.     Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   Williams v. Warden, Women’s Correc-

tional Institution, No. CA-00-3163-3-23 (D.S.C. filed Nov. 20,

2000; entered Nov. 21, 2000).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                 2